UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         4/6/2020
 Donna Hedges, for herself and on behalf of
 all other persons similarly situated,

                               Plaintiff,                   1:20-cv-02019 (LTS) (SDA)

                   -against-                                ORDER

 55 Bond Street, LLC,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 7.) The

parties (or, if no defendant has appeared in the case, only the plaintiff) shall appear for a

Telephone Conference on Wednesday, May 6, 2020 at 11:00 a.m. to discuss the status of this

case. Plaintiff shall be prepared to discuss any efforts made to serve Defendant with the

Complaint. At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214)

765-0479) and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              April 6, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
